  Case 2:21-cr-20024-TGB-APP ECF No. 1, PageID.1 Filed 01/21/21 Page 1 of 5




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION        Case: 2:21−cr−20024
                                             Assigned To : Berg, Terrence G.
UNITED STATES OF AMERICA,     CRIMINAL NO.   Referral Judge: Patti, Anthony P.
                                             Assign. Date : 1/21/2021
    Plaintiff,                HONORABLE Description: INFO USA v.
                                             REILLY(SO)
v.                            VIO: 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi)
                                   18 U.S.C. § 922(g)(1)
STACEY REILLY,                    18 U.S.C. § 924(c)(1)(A)

      Defendant.
                                 /


                                INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                  COUNT ONE
                     21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi)
      Possession with intent to distribute a controlled substance (Fentanyl)

      On or about January 6, 2020, in the Eastern District of Michigan, the

defendant, Stacey Reilly, knowingly and intentionally possessed with the intent to

distribute at least 40 grams or more of a mixture and substance containing a

detectable amount of fentanyl, a Schedule II controlled substance; in violation of

Title 21, United States Code, Section 841(a)(1).




                                        1
  Case 2:21-cr-20024-TGB-APP ECF No. 1, PageID.2 Filed 01/21/21 Page 2 of 5




                                  COUNT TWO
                              18 U.S.C. § 922(g)(1)
                          Felon in possession of a firearm

      On or about January 6, 2020, in the Eastern District of Michigan, the

defendant, Stacey Reilly, knowing that he had previously been convicted of a

crime punishable by imprisonment for a term exceeding one year, did knowingly

possess a firearm, that is, an SCCY pistol, Model CPX-2, 9mm caliber, said

firearm having been previously shipped and transported in interstate commerce; in

violation of Title 18, United States Code, Section 922(g)(1).


                                COUNT THREE
                             18 U.S.C. § 924(c)(1)(A)
         Possession of a firearm in furtherance of a drug trafficking crime

      On or about January 6, 2020, in the Eastern District of Michigan, the

defendant, Stacey Reilly, did knowingly possess a firearm, that is, an SCCY pistol,

Model CPX-2, 9mm caliber, in furtherance of a drug trafficking crime for which he

may be prosecuted in a court of the United States, that is, possession with intent to

distribute a controlled substance as alleged in Count One of this Information; in

violation of Title 18, United States Code, Section 924(c)(1)(A).




                                          2
  Case 2:21-cr-20024-TGB-APP ECF No. 1, PageID.3 Filed 01/21/21 Page 3 of 5




                       FORFEITURE ALLEGATIONS
           21 U.S.C. § 853; 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
                               Criminal Forfeiture

      The allegations contained in this Information are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to Title 21,

United States Code, Section 853, Title 18, United States Code, Section 924(d) and

Title 28 United States Code, Section 2461(c).

      Upon conviction of the offense set forth in Count One of the Information, the

convicted defendant shall forfeit to the United States: (a) any property constituting

or derived from, any proceeds obtained, directly or indirectly, as a result of such

violation; and (b) any property, real or personal, used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, such violation,

pursuant to Title 21, United States Code, Section 853(a).

      Upon conviction of the offenses set forth in Counts Two and Three of this

Information, the defendant shall forfeit to the United States, pursuant to Title 18,

United States Code, Section 924(d), and Title 28 United States Code, Section

2461(c), any firearm and ammunition involved in or used in the knowing

commission of the offenses, including, but not limited to, the following: one SCCY

pistol, Model CPX-2, 9mm caliber and ammunition.




                                          3
  Case 2:21-cr-20024-TGB-APP ECF No. 1, PageID.4 Filed 01/21/21 Page 4 of 5




      Substitute Assets: If any of the property described above, as a result of any

act or omission of the defendant:

         a. cannot be located upon the exercise of due diligence;

         b. has been transferred or sold to, or deposited with, a third party;

         c. has been placed beyond the jurisdiction of the Court;

         d. has been substantially diminished in value; or

         e. has been commingled with other property that cannot be divided

            without difficulty;




                                         4
  Case 2:21-cr-20024-TGB-APP ECF No. 1, PageID.5 Filed 01/21/21 Page 5 of 5




it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated

by 28 U.S.C. § 2461(c), to forfeit any property of such defendant up to the value of

the forfeitable property described above.



 MATTHEW SCHNEIDER
 United States Attorney



 MATTHEW ROTH
 Chief, Major Crimes Unit



 MEGHAN SWEENEY BEAN (P80790)
 Assistant United States Attorney
 211 W. Fort St., Suite 2001
 Detroit, MI 48226
 (313) 226-0214
 meghan.bean@usdoj.gov



Dated: January 21, 2021




                                            5
